Citation Nr: 0609796	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  01-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently rated 40 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) under the provisions of 
38 C.F.R. § 4.16(a).

3.  Entitlement to a TDIU under the provisions of 38 C.F.R. 
§ 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued in December 2000 
(low back strain) and April 2001 (TDIU) by the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As noted, entitlement to TDIU was denied by the RO in April 
2001.  For reasons noted below, this matter has been restyled 
as set forth on the first page of this decision.

For the reason indicated below, the issue of entitlement to a 
TDIU under 38 C.F.R. § 4.16(b) being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

A review of the August 2005 VA examination reveals that it 
raises the issue of entitlement to service connection for 
impotence secondary to pain medication for the appellant's 
service connected back disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's low back 
strain was not manifested by pronounced symptoms with little 
intermittent relief, or persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc; or by 
ankylosis of the lumbar spine.

2.  For the period since September 23, 2002, the veteran's 
low back strain has not been manifested by incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months; by a separately compensable lower 
extremity neurological impairment, or by unfavorable 
ankylosis of the entire thoracolumbar spine.

3.  The veteran's only service-connected disabilities are a 
low back strain evaluated at 40 percent disabling, and 
tinnitus evaluated at 10 percent disabling.  The combined 
evaluation in 50 percent.  

4.  The combined rating for the veteran's service-connected 
disabilities does not meet the minimum requirements to grant 
benefits under 38 C.F.R. § 4.16(a).  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a, Diagnostic Codes (Codes) 5237 (2005), 38 C.F.R. 
§ 4.71a, Codes 5289, 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, Code 5295 (2003).

2.  The criteria for TDIU under the provisions of 38 C.F.R. 
§ 4.16(a) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
3.340, 3.341, 4.16(a) (2005).


Preliminary Matters

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a February 2004 
letter and a January 2006 supplemental statement of the case 
(SSOC) fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  The SSOC 
advised him to "provide any evidence in [his] possession 
that pertains to the claim[s]."  Finally, the Board finds 
that VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, and held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) include providing notice of the effective date 
as to when a rating would be assigned.  In the present 
appeal, the veteran was provided with notice of what 
type of information and evidence was needed to 
substantiate his claim for an increased rating, but he 
was not provided with notice of the type of evidence 
necessary to establish the effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds 
no prejudice to the veteran in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, as the Board 
concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to 
the appropriate effective date to be assigned are moot.  

Further, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Although the notice provided in the documents 
noted above was provided to the appellant after the initial 
adjudications, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  


Factual Background

The service medical records include a May 1972 diagnosis of 
arthritis and a possible herniated nucleus pulposus with 
continued back pain since 1969.  

Service connection for a lumbosacral strain was granted in 
August 1972, and a 10 percent rating, effective June 2, 1972 
(pursuant to Diagnostic Code (Code) 5295; 38 C.F.R. § 4.71a) 
was assigned.  

A June 1974 VA general medical examination report includes 
diagnoses of chronic low back syndrome and lumbosacral 
strain.

The veteran sought an increased rating in February 1997.

The report of an April 1997 VA orthopedic examination noted 
clinical findings of a severe lumbar muscle spasm and 
limitation of motion.  Knee and ankle jerks were normal.  
Reflex testing showed normal strength.  A severe low back 
strain was diagnosed.  X-ray examination showed moderate 
rotoscoliosis.  MRI [magnetic resonance imaging] testing 
showed mild degenerative disease, with no evidence of disc 
herniation.

A July 1997 rating decision increased the rating assigned to 
20 percent (pursuant to Code 5295), effective from February 
10, 1997.  An appeal was perfected as to this decision.  The 
veteran was also granted service connection for tinnitus, and 
a 10 percent rating, effective from February 10, 1997, was 
assigned.  He did not express disagreement with the level of 
disability assigned to tinnitus, and the 10 percent assigned 
has remained in effect since.  

In the course of a November 1997 hearing before a local RO 
hearing officer, the veteran expressed a desire to be awarded 
a 40 percent evaluation for his service-connected back 
disability.  See page 13 of hearing transcript (transcript).  

A January 1998 rating decision increased the rating assigned 
to 40 percent (pursuant to Codes 5292 and 5295), effective 
from February 10, 1997.  The 40 percent rating has remained 
in effect since.  

The report of a VA orthopedic examination afforded the 
veteran in November 2000 showed that the veteran was taking 
several prescribed medications for his back problems, to 
include Morphine.  Bilateral muscle spasms were present.  
Neurologic testing showed knee and ankle reflexes to be 
present bilaterally.  There was no loss of vibratory 
sensation, and no gross weakness on flexion or extension of 
the thighs, knees, or ankles was observed.  Diagnoses of a 
low back strain, with a marked limitation of motion and pain; 
and degenerative changes of the spine were provided.  The 
veteran's limitation was described as marked, but the 
examiner did not report ankylosis.

An April 2001 statement from a private physician stated that 
the veteran was unable to work, not only from the severity of 
his back pain, but also due to his taking high doses of 
narcotic pain medication.  

An August 2001 VA progress note notes that a lumbosacral 
spasm was present, and the veteran reported complaints of 
radiating pain into the legs.  

An October 2001 VA orthopedic examination report includes 
findings of continuing complaints of back pain.  Examination 
showed active and symmetrical ankle reflexes bilaterally.  
There was no significant loss of lower extremity extension.  
Diffuse lumbar spondylosis with signs of symptom enhancement 
and inappropriate pain behavior was diagnosed.  

The veteran testified before a local VA hearing officer in 
January 2002 that he had been prescribed 12 different 
medications for his back.  See page 3 of transcript.  He also 
complained of neurological symptoms.  See page 6 of 
transcript.  He essentially indicated that he was 
unemployable because he did not drive, and added that he had 
recently applied for Social Security Administration (SSA) 
disability benefits.  See pages 8 and 9 of transcript.  The 
Board observes that a SSA Disability Determination and 
Transmittal, dated in May 2002, shows that the veteran had 
been disabled from November 2000 due to, primarily, lumbar 
spine degenerative disc disease.  

A March 2002 VA neurological examination revealed intact 
sensation, and two plus symmetrical reflexes throughout  
There was no evidence of lumbar radiculopathy.

In the course of a February 2003 VA orthopedic examination 
the veteran complained of radiating low back pain.  Lumbar 
motion testing showed a severe limitation of motion.  
Reflexes were present and active at the knees and ankles.  No 
evidence of radiculopathy was present.  The diagnoses 
included chronic long-standing obesity, chronic lumbar 
strain, and severe deconditioning secondary to chronic 
obesity enhanced by chronic pain management.  There was no 
evidence of an intervertebral disc syndrome.  

In the course of his August 2005 VA orthopedic examination, 
the veteran reported that he stopped working three or four 
years ago, as a result of being "let go" due to his medical 
condition.  He added that he had been taking narcotic-based 
pain medication for several years.  He complained of 
instability (left leg), impotency, and difficulty starting a 
urinary flow.  He described radiating back pain into the left 
thigh, but not below the knee.  He added that his activities 
included walking around his home and performing light yard 
work.  Flare-ups, lasting several days, were reported by the 
veteran, and then could be brought about sometimes by just a 
sneeze.  The veteran was shown to be 5 feet, 10 inches tall, 
and weighing 270 pounds.  

Examination showed diffuse tenderness in the low lumbar 
region, and range of motion reported as flexion to 45 
degrees, extension to 5 degrees, bilateral lateral flexion to 
15 degrees, and bilateral rotation to 10 degrees (all limited 
by pain complaints).  Straight leg raising testing was 
normal.  No true sensory deficits were observed, but the 
examiner did comment that the veteran noted some mild 
paresthesias in his left thigh.  Reflexes were present and 
symmetric at both the knees and ankles.

The diagnoses included a narcotic-reliant, severely-
deconditioned man with degenerative disc disease of the 
lumbosacral spine, and transient left lower extremity 
radiculopathy.  The examiner commented that due to the 
veteran's now irreversible state of deconditioning and high 
narcotic dependency, he was incapable of sustaining any 
degree of employability.  He added that the issue of chronic 
pain was based on symptoms of pain from degenerative disc 
disease, deconditioning, and the effects of obesity on a 
chronic lumbar strain.  The examiner further mentioned that 
some sporadic left lower extremity weakness had resulted in 
falls, and that the veteran's high narcotic use may result in 
falls and incoordination.  Flare-ups were reported to result 
in a decreased range of motion of an additional 15 to 20 
degrees of forward flexion.  

An October 2005 letter from a VA physician shows that he 
reported treating the veteran for the past five years, and 
that the appellant's primary medical problem had been low 
back pain which severely limited his ability to perform the 
tasks of daily living.  The physician added that the 
veteran's use of high dose pain medications, to include 
opiates, caused him to be at a high risk for falling.  The 
physician added that the veteran should be considered to be 
"totally disabled."  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating disc disease and disabilities of the 
spine, generally were revised while the appeal was pending 
(effective September 23, 2002 and September 26, 2003, 
respectively).  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective dates of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the dates of the changes.

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 20 percent rating 
was in order for a moderate intervertebral disc syndrome, 
with recurring attacks.  A 40 percent rating required a 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent rating was assignable 
for an intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The criteria in effect prior to September 26, 2003 included 
38 C.F.R. § 4.71a, Code 5292 for ratings based on limitation 
of lumbar spine motion.  A 20 percent rating was warranted 
when limitation was moderate, and a 40 percent rating was 
warranted when limitation was severe.  40 percent was the 
maximum assignable rating.  

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that a 40 percent 
evaluation is warranted for an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  An evaluation of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides:  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Evaluate neurologic disabilities separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  

The criteria for rating disabilities of the spine, were again 
revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003 include 38 C.F.R. § 4.71a, Code 
5243, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  Note 2. following the 
General Rating Formula.  38 C.F.R. § 4.71a (2005)

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2005), and 38 C.F.R. § 4.71a, 5286 and 5289 
(2003) based on ankylosis of the spine, in this case 
ankylosis is not shown.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  
If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service- 
connected disabilities.  38 C.F.R. § 4.19.

Analysis

Increased Rating - Low Back Strain

The period prior to September 23, 2002

The evidence of record dating prior to September 23, 2002, 
demonstrates that the veteran exhibited a marked limitation 
of lumbar motion when examined, as well as sporadic findings 
of muscle spasms, complaints of pain, and degenerative 
disease (supported by MRI studies).  In the Board's opinion, 
the limitation of motion evidenced by the veteran supports 
the 40 percent evaluation assigned to his back disorder for 
the period prior to September 23, 2002.  The pre-September 
23, 2002, evidence shows, however, that even when his 
complaints of pain are considered, the lumbar spine was never 
ankylosed.  A rating higher than 40 percent under Code 5289 
is therefore not warranted.

While muscle spasms were positively documented in April 1997 
and November 2000, the record reveals no evidence of either 
radiculopathy or an intervertebral disc syndrome at either of 
the VA examinations conducted in November 2000 and October 
2001.  

In sum, the evidence on file prior to September 23, 2002, did 
not demonstrate any significant neurological impairment which 
could even remotely be described as characteristic of 
pronounced intervertebral disc syndrome.  Consequently, even 
when functional loss due to pain, weakness or incoordination 
is considered, see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 
(1998), an evaluation in excess of 40 percent under Code 5293 
is not warranted.

The Board accordingly concludes that there is no basis in the 
pre-September 23, 2002, record for the assignment of an 
evaluation in excess of 40 percent for the service-connected 
low back strain under any applicable provision in the 
schedular criteria.  Accordingly, entitlement to a rating in 
excess of 40 percent for low back strain for the period prior 
to September 23, 2002, is denied.

The period from September 23, 2002

The Board first notes that while in the course of a VA 
orthopedic examination in August 2005 the veteran complained 
of radiating pain, the examiner commented that no true 
sensory deficits were observed.  Ankylosis was also not 
shown.  As such, for the period from September 23, 2002, to 
September 25, 2003, a rating higher than 40 percent for a low 
back strain under Codes 5289 or 5293 is not warranted.

The evidence of record dating from September 23, 2002, also 
shows that on VA orthopedic examination in August 2005 
diffuse lumbar tenderness and significant lumbar spine 
limitation of motion were reported.  Straight leg raising 
testing was normal.  Again, however, sensory deficits were 
essentially not shown.  

As noted previously, the criteria for evaluating disc disease 
were amended effective September 23, 2002, and the general 
rating formula for diseases and injuries of the spine was 
amended effective September 26, 2003.  Effective September 
23, 2002, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

In this case, private and VA treatment records on file are 
silent for any reference to incapacitating episodes of 
intervertebral disc syndrome which led a physician to 
prescribe bed rest.  A 60 percent evaluation based on 
incapacitating episodes is therefore not warranted, as such 
an evaluation is assignable only where there are 
incapacitating episodes with physician prescribed bed rest 
totaling at least six weeks over the prior twelve months.  
Further, in this case, an intervertebral disc syndrome has 
never been diagnosed.  See February 2003 VA orthopedic 
examination report.  

With respect to separately evaluating the orthopedic and 
neurological manifestations of the veteran's low back strain, 
the Board notes that this would not result in a rating higher 
than 40 percent, inasmuch as the veteran does not have an 
identifiable neurological component of any significance to 
rate.  While the veteran complained of radiating pain at his 
VA examinations conducted in February 2003 and August 2005, 
the respective examiners commented that no radiculopathy was 
present (February 2003), and that no true sensory deficits 
were observed (August 2005).  At the most, the veteran has 
demonstrated some muscle spasm and lower extremity weakness, 
but he is clearly able to ambulate without any suggestion of 
symptoms comparable to lower extremity paralysis.  See 38 
C.F.R. § 4.124a, Code 8520 (2005).  

The Board lastly notes that while, effective September 26, 
2003, a 50 percent evaluation is warranted for unfavorable 
ankylosis of the thoracolumbar spine, his lumbar spine in not 
ankylosed in any position.

In sum, the evidence for the period since September 23, 2002, 
does not support assignment of a rating in excess of 40 
percent for a low back strain, whether on the basis of 
incapacitating episodes, by separately evaluating the 
orthopedic and neurological components of the disorder; or on 
the basis of thorocolumbar ankylosis.  The veteran's claim 
for a rating in excess of 40 percent for low back strain for 
the period from September 23, 2002, is therefore denied.



TDIU under 38 C.F.R. § 4.16(a)

Here, the veteran has only one disability evaluated at 40 
percent, low back strain; and another at 10 percent, 
tinnitus, for a combined evaluation of 50 percent.  The 
combined evaluation does not meet the schedular criteria of 
38 C.F.R. § 4.16(a).  Hence, entitlement to a total 
disability evaluation based on individual unemployability 
under 38 C.F.R. § 4.16(a) is denied as a matter of law. 


ORDER

A rating in excess of 40 percent for a low back strain is 
denied.

Entitlement to TDIU under the provisions of 38 C.F.R. 
§ 4.16(a) is denied.


REMAND

As noted above, the combined evaluation assigned to the 
veteran's service-connected disabilities (50 percent) does 
not meet the schedular criteria of 38 C.F.R. § 4.16(a).  

The record includes several opinions concerning the veteran's 
ability to work.  An April 2001 private medical opinion 
indicates that the veteran was unable to work, not only from 
the severity of his back pain, but also due to his taking 
high doses of narcotic pain medication for his service 
connected disorder.  In the course of a VA orthopedic 
examination in August 2005, the examiner opined that due to 
the veteran's irreversible state of deconditioning and high 
narcotic dependency, he was incapable of sustaining any 
degree of employability.  Further, a VA physician in October 
2005 reported that the veteran should be considered to be 
"totally disabled."  Finally, a May 2002 SSA Disability 
Determination and Transmittal shows that the veteran had been 
disabled from November 2000 due to, primarily, lumbar 
degenerative disc disease.  

Review of a January 2006 SSOC shows that the RO, in noting 
that the veteran's service-connected disabilities did not 
meet the criteria of 38 C.F.R. § 4.16[a], commented that the 
percentage standards are set aside only in exceptional cases 
where there is an unusual factor of disability rendering the 
veteran unable to secure or follow a substantially gainful 
occupation.  In such circumstances, these cases were to be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The RO added that 
the instant case was not being referred for such 
consideration as there were no exceptional factors or 
circumstances associated with the veteran's level of 
disability.  The Board disagrees.   Based upon the Board's 
review of the above-discussed medical opinions addressing the 
veteran's employability, from both VA and private medical 
providers, the Board finds that this case must be referred to 
the Director of Compensation and Pension Service for 
consideration of an extra-schedular rating for TDIU pursuant 
to the provisions of 38 C.F.R. § 4.16(b).  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of entitlement to a total disability 
evaluation based on individual 
unemployability, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The case should be referred to the 
Director of Compensation and Pension 
Service for initial consideration of an 
extra-schedular rating for TDIU pursuant 
to the provisions of 38 C.F.R. § 4.16(b).  
This action should be taken in light of 
the various medical opinions of record 
concerning the employability of the 
veteran.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


